Citation Nr: 1104915	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a sleep disorder (claimed as 
sleep apnea).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1979 to February 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2008 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a sleep 
disorder must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; what the RO 
may have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim accordingly.

The Veteran appears to be requesting to reopen a claim for 
entitlement to service connection for diabetes mellitus, 
type II.    Such matter is referred to the RO for 
appropriate action.  

The matter of service connection for a sleep disorder 
(claimed as sleep apnea) on de novo review is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran service 
connection for a sleep disorder based essentially on findings 
that no chronic disability was found.  The Veteran filed a timely 
notice of disagreement (NOD) and a statement of the case (SOC) 
was issued in November 2004, however, he withdrew his appeal in 
January 2005.

2.  Evidence received since the June 2004 decision includes 
competent lay statements from the Veteran attesting to his sleep 
disorder since service, coupled with a medical diagnosis of sleep 
apnea; such evidence relates to the unestablished fact necessary 
to substantiate claim of service connection for a sleep disorder 
(claimed as sleep apnea), and raises a reasonable possibility of 
substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a sleep disorder (sleep apnea) may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
portion of the Veteran's claim that is being addressed, there is 
no reason to belabor the impact of the VCAA on this matter; any 
error in notice timing or content is harmless.

Criteria, Evidence and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

A June 2004 rating decision denied the Veteran service connection 
for a sleep disorder based essentially on findings that no 
chronic disability was found.  As noted, the Veteran filed a 
timely NOD and a SOC was issued in November 2004.  He did not 
file a substantive appeal and in fact, he withdrew his appeal in 
January 2005.  Consequently, the June 2004 rating decision is 
final.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  The Board notes, however, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence is presumed.  
Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability;  
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge from 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay evidence may be competent evidence to establish incurrence.  
See Davidson v. Shinseki, 381 F. 3d 1313 (Fed. Cir. 2009).  Lay  
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary when the determinative question is one requiring 
medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have  
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).
The evidence of record at the time of the June 2004 rating 
decision essentially included:  The Veteran's service treatment 
records (STRs) which document his complaint with trouble sleeping 
on his separation examination; and , January 2000 to March 2004 
VA treatment records which show no treatment for a sleep 
disorder.  

Evidence received since the June 2004 rating decision includes:  
VA treatment records from January 2004 to December 2008 which 
include diagnoses and treatment for sleep apnea beginning in 
November 2005; an October 2008 statement from the Veteran 
(indicating that he has had problems sleeping since his military 
service); January 2009 private records showing diagnoses and 
treatment for sleep apnea; and buddy statements from the 
Veteran's former Platoon and First Sergeants attesting to the 
fact that he complained to them about problems with sleeping 
during service.

As this claim was previously denied because the evidence did not 
show that the Veteran had a chronic sleep disorder disability, 
for evidence received since the June 2004 rating decision to be 
new and material, it must relate to this unestablished fact, 
i.e., it must tend to show that the Veteran has a chronic sleep 
order disability of service origin.  As was noted above, medical 
evidence shows a diagnosis of sleep apnea, and the Veteran has 
stated that he has experienced problems with sleeping since 
service.  This evidence directly addresses the basis for the 
previous denial of the claim of service connection for a chronic 
sleep disorder, relates to the unestablished fact needed to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence 
received since the June 2004 rating decision is both new and 
material, and the claim of service connection for a sleep 
disorder (claimed as sleep apnea) may, and must, be reopened.  


ORDER

The appeal to reopen the claim of service connection for a sleep 
disorder (claimed as sleep apnea) is granted.

REMAND

As noted, the Veteran's STRs include a February 1993 separation 
examination which documents the Veteran's complaints of problems 
with sleeping.  The examiner noted that the Veteran had 
difficulty sleeping and went to the hospital and was subsequently 
counseled.  

The Veteran has stated that he has had difficulty sleeping since 
his military service.  Postservice records show a diagnosis of 
sleep apnea.  As noted, the Veteran is competent to describe his 
symptoms (i.e., he has reported complaints of sweating, 
nightmares, gastric problems, snoring, decreased cognitive 
functioning, etc.) at the time if such supports a later diagnosis 
by a medical professional (i.e., sleep apnea).

The U.S. Court of Appeals for Veterans Claims (Court) has issued 
a decision in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that addresses the requirements of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination or 
medical opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

The above-outlined circumstances of this matter satisfy the "low 
threshold" standard; an examination to secure a medical nexus 
opinion is necessary.   

Notably, the Veteran requested a Central Office hearing in 
Washington D.C. and such was scheduled for him on August 5, 2010.  
He subsequently was listed as a "NO SHOW".  The Board received 
a letter in August 2010 from the Veteran requesting that his 
hearing be rescheduled as his wife was unable to accompany him to 
Washington D.C. and he was unable to travel alone.  As the case 
has been reopened and a remand is necessary, clarification should 
be sought from the Veteran as to whether or not he would still 
like a hearing and if so, would he prefer a Central Office 
hearing, videoconference or Travel Board hearing.   

Accordingly, the case is REMANDED for the following:

1.	Seek clarification from the Veteran and 
his representative as to whether or not he 
still wants a hearing and whether such 
would be a Central Office, videoconference 
or Travel Board hearing.

2.	The RO should arrange for the Veteran to 
be examined by an appropriate physician 
(one who specializes in sleep disorders, 
if available) to determine the likely 
etiology of his sleep apnea.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any tests or studies 
deemed necessary should be completed.  
Based on examination of the Veteran and 
review of his claims file the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 % or 
better probability) that the Veteran has a 
sleep disorder that is related to his 
complaints in service/was acquired 
therein.  The examiner must explain the 
rationale for the opinion.

3.	After all development is complete, to 
include hearing request clarification, the 
RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental SOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


